Title: From Thomas Jefferson to James Monroe, 15 May 1781
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Richmond May 15. 1781.

I have lodged with Mrs. Sherrar a small box of books containing Chandler’s debates of the lords and commons (one volume lost) and the Historical register of which I beg your acceptance.
I am just now setting out to Monticello where I shall be happy to see you at all times, should health or curiosity lead you thither or a willingness to give that pleasure to Dr. Sir your friend & humble servt,

Th: Jefferson

